[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-14036                 ELEVENTH CIRCUIT
                                                                APRIL 15, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________
                                                                  CLERK

                     D. C. Docket No. 04-20047-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

RICHARD CASSEUS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 15, 2010)

Before EDMONDSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Richard Casseus appeals the sentence that the district court imposed upon
revocation of his supervised release, 18 U.S.C. § 3583(e)(3). Casseus argues that

his sentence of nine months of imprisonment to be followed by two years of

supervised release is unreasonable. We affirm.

      In September 2004, Casseus pleaded guilty to conspiring to defraud the

United States. 18 U.S.C. §§ 286, 287. The district court sentenced Casseus to 15

months of imprisonment to be followed by two years of supervised release. The

district court also required Casseus to pay to the United States restitution of

$124,037 and a special assessment of $100. Casseus began serving his term of

supervised release on March 14, 2006.

      Casseus failed to comply with the conditions of his first term of supervised

release. In July 2007, Miami-Dade police arrested Casseus for driving with a

suspended license. As a result, the district court modified the terms of Casseus’s

release to include 90 days in a residential reentry center. The police again arrested

Casseus for driving with a suspended license in September 2007, but the district

court took no action. In January 2008, the district court summoned Casseus to

appear for violations of his supervised release that were unrelated to his driver’s

license: Casseus was in arrears on his restitution payments and he had failed to

submit monthly written reports to his probation officer in August and September

2007. The district court revoked Casseus’s term of supervised release and



                                           2
sentenced Casseus to three months of imprisonment to be followed by a new three-

year term of supervised release. The district court continued the original terms of

Casseus’s supervised release, including the requirement that he pay $119,036.80 in

restitution at the rate of 10 percent of his monthly gross earnings.

      Casseus began serving his second term of supervised release on June 16,

2008, but again failed to comply with the conditions of his release. In April 2009,

the district court summoned Casseus to appear because police had arrested Casseus

for again driving with a suspended license in violation of the Florida habitual

traffic offender statute, and Casseus had failed to notify his probation officer of his

arrest. In July 2009, the district court held a revocation hearing.

      At the hearing, Casseus admitted to the charged violations and the district

court invited the parties to address the matter of sentencing. The United States

stated that the advisory guidelines range for the offense to which Casseus had

admitted was three to nine months (it was actually four to ten months) and asked

for a sentence at the high end of the range. The United States explained that “this

is not the first time Mr. Casseus has appeared before you on a violation of his

supervised release.” It asked for a sentence at the high end of the guidelines range

because “[i]t appears that Mr. Casseus has not learned from this Court’s previous

attempted correction of action.” The district court agreed that “[i]t sounds like



                                           3
[Casseus] doesn’t think the rules apply to him.” The United States urged the

district court “to send a very clear message to Mr. Casseus that he cannot continue

to do what he’s doing and especially putting the public at risk.”

      Casseus’s attorney recommended that the district court “sentence [Casseus]

to no more than six months in jail,” but stated that his primary concern was

ensuring that the “Court will not restore [Casseus] in any means to supervised

release at the end of his term of imprisonment.” The district court answered that

some term of supervised release seemed appropriate because Casseus “has really

not done an awfully very good job at restitution” and “there is a responsibility for

restitution, and the only way that we can get any headway is by keeping some sort

of . . . control over [Casseus].” Casseus’s attorney argued that the cost to taxpayers

of any term of supervised release likely exceeded any recovery that the United

States would be able to secure from Casseus, but the district court again explained

that “I appreciate what you’re saying and I think you’re right but I’m just not going

to [terminate Casseus’s supervised release] as long as he has a restitution

obligation.”

      The district court concluded that “a sentence within the guideline range is

appropriate.” The district court imposed a sentence of nine months of

imprisonment to be followed by two years of supervised release. The district court



                                          4
asked for objections and Casseus’s attorney stated only that “the defendant objects

to the reasonableness of the sentence.”

      We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir.

2006). “We review the reasonableness of a sentence through a two-step process

using a deferential abuse-of-discretion standard.” United States v. Sarras, 575 F.3d

1191, 1219 (11th Cir. 2009). “First, we look at whether the district court

committed any significant procedural error, such as miscalculating the advisory

guidelines range, treating the guidelines range as mandatory, or failing to consider

the 18 U.S.C. § 3553(a) factors.” Id. “Because we review the ‘totality of the

circumstances,’ a district court need not discuss each section 3553(a) factor . . . .”

United States v. Pugh, 515 F.3d 1179, 1191 n.8 (11th Cir. 2008). “Second, we

examine whether the sentence is substantively reasonable.” Sarras, 575 F.3d at

1219. “[W]e will only reverse a procedurally reasonable sentence if we are left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors . . . .” United States v. McBride,

511 F.3d 1293, 1297 (11th Cir. 2007) (quotation marks omitted). “[O]rdinarily we

would expect a sentence within the Guidelines range to be reasonable. . . . [T]he

party who challenges the sentence bears the burden of establishing that the



                                           5
sentence is unreasonable . . . .” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005).

        Casseus argues that his sentence is unreasonable for two reasons. He argues

that it is procedurally unreasonable for the reason that the district court “never

specifically indicated that it had considered the factors set forth in 18 U.S.C. §

3553(a).” He argues that his sentence is substantively unreasonable because the

“district court based a substantial part of its sentencing on conduct regarding

restitution that Mr. Casseus had previously been violated for and for which there

was no allegation of wrongdoing.” Casseus argues that “it is apparent from the

district court’s comments that previous restitution issues were the sole reason that

the court imposed . . . supervised release.” The United States describes Casseus’s

second argument as an argument about the procedural reasonableness of his

sentence. No matter how we describe Casseus’s second argument, both arguments

fail.

        When we consider the “totality of the circumstances,” Pugh, 515 F.3d at

1191 n.8 (quotation marks omitted), it is clear that the district court adequately

considered the factors of section 3553(a). The district court considered Casseus’s

history and characteristics and the need to deter future violations of the law and

concluded that “[i]t sounds like he doesn’t think the rules apply to him.” See 18



                                           6
U.S.C. § 3553(a)(1), (2)(B), (2)(C). The district court considered the guidelines

range and “determined that a sentence within the guidelines range is appropriate.”

See id. §§ 3553(a)(4), 3583(e). The district court also concluded that a term of

supervised release was necessary to ensure that Casseus provided restitution. See

id. §§ 3553(a)(1), (a)(7), 3583(e). The district court “set forth enough to satisfy

[us] that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” United States v. Livesay, 525

F.3d 1081, 1090 (11th Cir. 2008) (quotation marks omitted).

      Casseus’s sentence is AFFIRMED.




                                           7